Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST SMASH SERIES MEC PORTFOLIO FORM NQ JULY 31, 2008 SMASh Series MEC Portfolio Schedule of Investments (unaudited) July 31, 2008 Face Amount Security Value MUNICIPAL BONDS  96.3% Arizona  3.4% $ 500,000 Salt Verde, AZ Financial Corp., Gas Revenue, 5.000% due 12/1/37 $ California  11.3% California Housing Finance Agency Revenue, Home Mortgage, 4.800% due 8/1/37 (a) California Statewide CDA Revenue: Insured Health Facility L.A., Jewish Home, CA Mortgage Insurance, 5.000% due 11/15/28 St. Joseph Health System, FGIC, 5.750% due 7/1/47 Total California Colorado  14.5% Colorado Educational & Cultural Facilities Authority Revenue, Cheyenne Mountain Charter Academy, 5.250% due 6/15/25 E-470 Public Highway Authority Revenue, CO, MBIA, 5.500% due 9/1/24 (b) Public Authority for Colorado Energy, Natural Gas Purchase Revenue, 5.750% due 11/15/18 Total Colorado Florida  8.1% JEA District, FL, Electric System Revenue, 5.125% due 10/1/37 Orlando, FL, Tourist Development Tax Revenue, 5.750% due 11/1/38 Total Florida Georgia  4.1% Monroe County, GA, Development Authority PCR, Oglethorpe Power Corp., Scherer Project, 4.625% due 4/1/10 (c)(d) Illinois  5.7% Illinois Finance Authority: Revenue, Alexian, FSA, 5.500% due 1/1/28 Student Housing, Revenue, Refunding, Educational Advancement Fund Inc., 5.250% due 5/1/34 Total Illinois Indiana  2.5% Indiana Health & Educational Facilities Financing Authority Revenue, St. Francis, FSA, 5.250% due 11/1/29 Kentucky  3.8% Kentucky State Municipal Power Agency, Power System Revenue, Prairie State Project, MBIA, 5.250% due 9/1/42 Massachusetts  5.4% Massachusetts State HEFA Revenue: Northeastern University, 5.000% due 10/1/33 Partners Healthcare System Inc., 5.000% due 7/1/20 Total Massachusetts Michigan  2.0% Michigan State, Housing Development Authority, Rental Housing Revenue, 5.300% due 10/1/26 (a) Missouri  3.9% Missouri State Environmental Improvement & Energy Resources Authority, KC Power & Light Co. Project, 4.900% due 5/1/38 (a) See Notes to Schedule of Investments. 1 SMASh Series MEC Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Face Amount Security Value New York  5.9% $ Nassau County, NY, Industrial Development Agency Revenue, Continuing Care Retirement, Amsterdam at Harborside, 6.700% due 1/1/43 $ New York City, NY, TFA, Future Tax Secured, 5.250% due 8/1/12 Total New York Oklahoma  4.2% Tulsa County, OK, Industrial Authority Health Care Revenue, Saint Francis Health Systems, 5.000% due 12/15/16 Oregon  4.7% Oregon State Housing & Community Services Department, Mortgage Revenue, Single-Family Mortgage, 5.400% due 7/1/27 (a) South Carolina  4.0% South Carolina Transportation Infrastructure Bank Revenue, AMBAC, 5.000% due 10/1/29 Tennessee  2.9% Tennessee Energy Acquisition Corp., Gas Revenue, 5.000% due 2/1/23 Texas 9.9 % Brazos River Authority Texas PCR, TXU Co., 8.250% due 5/1/33 (a)(c)(e) Brazos River, TX, Harbor Industrial Development Corp., Environmental Facilities Revenue, Dow Chemical Co., 5.900% due 5/1/38 (a)(c) Burnet County, TX, Public Facility Project Revenue, 7.750% due 8/1/29 Houston, TX, Utility System Revenue, 5.000% due 5/15/11 (c)(d) Total Texas TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENT (Cost  $12,132,254) SHORT -TERM INVESTMENT  2.4% Michigan  2.4% Michigan State Hospital Finance Authority Revenue, Trinity Health Credit, SPA-Bank of America N.A., 2.200%, 8/1/08 (f) (Cost - $300,000) TOTAL INVESTMENTS  98.7% (Cost  $12,432,254#) Other Assets in Excess of Liabilities  1.3% TOTAL NET ASSETS  100.0% $ (a) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax (AMT). (b) All or a portion of this security is held at the broker as collateral for open futures contracts. (c) Variable rate security. Interest rate disclosed is that which is in effect at July 31, 2008. (d) Maturity date shown represents the mandatory tender date. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers.
